DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 24 June 2021 has been received and made of record.  Claims 1, 2, 5, 8, 12, 14, 15, and 18 have been amended.  Applicant's amendments to the claims have overcome each and every U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed 24 March 2021.

Response to Arguments
Applicant’s arguments, see Remarks, filed 24 June 2021, with respect to the U.S.C. 101 rejection of claims 1-20 have been fully considered and are persuasive.  The U.S.C. 101 rejection of claims 1-20 have been withdrawn. 

Although a new ground of rejection has been used to address additional limitations that have been added to claims 1, 8, and 14 a response is considered necessary for several of applicant's arguments since reference Sheehan will continue to be used to meet several claimed limitations.
In response to Applicant’s argument (Pages 13 and 16) in regards to claims 1 and 14 stating that Sheehan fails to show displaying the comment information in comment dynamics of an approval event processing interface to allow a plurality of participants of the approval event to view the comment information in respective approval event processing interfaces of the plurality of participants, the plurality of participants including an associated user of the approval event, the examiner respectfully 
In response to Applicant’s argument (Page 15) in regards to claim 8 stating that Sheehan fails to show displaying comment information in comment dynamics of an approval event processing interface, the comment information displayed comment dynamics being able to be viewed by a plurality of participants of the approval event in respective approval event processing interfaces of the participants and obtaining a communication session message related to the comment information of the approval event from a communication session for presentation in a communication session interface corresponding to the communication session, the examiner respectfully disagrees. Sheehan shows displaying the comment information of “Pretty Please :D” in a comment dynamics of the Greenlight platform interface of the requestor (Fig. 8) and the decision maker (Fig. 6). ([0079]; [0080]) The requestor and decision maker are a plurality of participants in the approval event. Sheehan further shows obtaining a communication session message of “Just because you’re so sweet!” for presentation in a Greenlight platform interface of the requestor. (Fig. 8, [0080])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sheehan et al. (U.S. Patent Publication 2017/0046665), hereinafter Sheehan, in view of Grewal et al. (U.S. Patent Publication 2013/0046828), hereinafter Grewal.
Regarding claim 1, Sheehan shows
A method implemented by a computing device, ([0055]; Fig. 11, 1100; i.e. centralized server hosting payment approval platform) the method comprising: 
obtaining comment information (Fig. 3B; Fig. 3E; i.e. comment/”PrettyPlease:D”) for an approval event; (i.e. purchase request requiring approval from a decision maker) and ([0077]; [0079]; i.e. The platform receives/obtains purchase request information including a comment from the requestor.)
in response to receiving indications of a send option (Fig. 3E, 315; i.e. submit request) being triggered by a sending party of the comment information, ([0111]; [0097], lines 1-6; Fig. 6)
displaying the comment information in comment dynamics of an approval event processing interface (i.e. conversation in GreenLight platform interface) to allow a plurality of participants (i.e. requestor/decision maker) of the approval event to view the comment information in respective approval event processing interfaces (decision maker-Fig. 6; requestor-Fig. 8) of the plurality of participants, the plurality of participants including an associated user (i.e. decision maker) of the approval event; and ([0079]; [0080])
However, Sheehan fails to show
in response to receiving indications of a send option and a synchronization option being triggered by a sending party of the comment information,
sending a communication session message related to the comment information to the associated user of the approval event through a communication session with the associated user to prevent the communication session message from being viewed by one or more participants different from the associated user and the sending party of the comment information, and to ensure security and privacy of information of the communication session message between the sending party of the comment information and the associated user.
Grewal shows
in response to receiving indications of a send option and a synchronization option (i.e. visibility selection) being triggered by a sending party of the comment information, (i.e. chat message in a originating group chat) ([0056])
displaying the comment information (i.e. chat message) in comment dynamics of an approval event (i.e. chat conversation/communication – Sheehan shows that such a conversation may be an approval event.) processing interface (i.e. originating group chat interface) to allow a plurality of participants (i.e. users participating in originating group chat) of the approval event to view the comment information (i.e. chat message) in respective approval event processing interfaces of the plurality of participants, the plurality of participants including an associated user (i.e. recipient participant as part of the originating group chat and a second private group chat) of the approval event; and ([0042], lines 1-6; [0039]; [0053], lines 1-10; [0056]; i.e. The chat message is displayed in the originating group chat, as well as, a second private group chat when the user selects to send and make visible in both the group chat and second private group chat.)
sending a communication session message (i.e. response message from any participant in the second private group chat in a chat conversation initiated with the chat message in the second private group chat) related to the comment information (i.e. chat message) to the associated user (i.e. recipient participant as part of the second private group chat may receive response messages as part of the private chat conversation initiated with the chat message in the second private group chat) of the approval event through a communication session (i.e. second private group chat) with the associated user to prevent the communication session message from being viewed by one or more participants (i.e. different from the associated user (i.e. recipient participant as part of originating group chat and second private group chat) and the sending party (i.e. sending participant as part of the originating group chat and the second private group chat) of the comment information, (i.e. chat message) and to ensure security and privacy of information of the communication session message between the sending party of the comment information and the associated user. ([0056]; [0055]; [0053], lines 1-10)
Grewal and Sheehan are considered analogous art because they involve a communication between users. Sheehan shows a communication platform that allows user to converse about an approval event. Grewal shows that such a conversation may include multiple chat groups to discuss an event. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheehan to incorporate the teachings of Grewal wherein in response to receiving indications of a send option and a synchronization option being triggered by a sending party of the comment information, sending a communication session message related to the comment information to the associated user of the approval event through a communication session with the associated user to prevent the communication session message from being viewed by one or more participants different from the associated user and the sending party of the comment information, and to ensure security and privacy of information of the communication session message between the sending party of the comment information and the associated user. Doing so provides that the event conversation may include multiple users while still providing a level of privacy.

Regarding claim 2, Sheehan in view of Grewal shows all of the features with respect to claim 1 as outlined above. Sheehan in view of Grewal further shows
The method of claim 1, wherein the communication session (i.e. second private group chat) comprises a communication session between the sending party of the comment information and the associated user. (Grewal: [0053], lines 1-10)

Regarding claim 3, Sheehan in view of Grewal shows all of the features with respect to claim 1 as outlined above. Sheehan in view of Grewal further shows
The method of claim 1, wherein the associated user comprises at least one of: an initiating party of the approval event, or an approving party (i.e. decision maker) of the approval event. (Sheehan: Fig. 3E; Fig. 6; Fig. 8; [0079]; [0080]) 

Regarding claim 4, Sheehan in view of Grewal shows all of the features with respect to claim 1 as outlined above. Sheehan in view of Grewal further shows
The method of claim 1, wherein sending the communication session message related to the comment information to the associated user of the approval event through the communication session with the associated user comprises displaying sending prompt information (i.e. data entry field) for the communication session message in a communication session interface (i.e. chat client interface) corresponding to the communication session. (Grewal: [0039]; [0042], lines 1-6)

Regarding claim 5, Sheehan in view of Grewal shows all of the features with respect to claim 4 as outlined above. Sheehan in view of Grewal further shows
The method of claim 4, wherein sending the communication session message related to the comment information to the associated user of the approval event through the communication session (i.e. second private group chat) with the associated user further comprises sending the communication session message through the communication session interface in response to detecting a user triggering operation (i.e. selecting visibility for second private group chat) for the sending prompt information. (Grewal: [0056])

Regarding claim 6, Sheehan in view of Grewal shows all of the features with respect to claim 1 as outlined above. Sheehan in view of Grewal further shows
The method of claim 1, further comprising displaying source information (i.e. identity of user who sent the message) of the communication session message in an associated display area of the communication session message when the communication session message is displayed on a communication session interface corresponding to the communication session.  (Grewal: [0039])

Regarding claim 8, Sheehan shows
One or more computer readable media (Fig. 11, 1104; i.e. system memory) storing executable instructions that, when executed by one or more processors, (Fig. 11, 1102; i.e. processing unit) cause the one or more processors to perform acts comprising: ([0055]; [0151]; Fig. 11; i.e. memory and processor of centralized server hosting payment approval platform)  
displaying comment information (Fig. 3B; Fig. 3E; i.e. comment/”Pretty Please :D”) in comment dynamics of an approval event processing interface, (i.e. conversation in GreenLight platform interface) the comment information displayed comment dynamics being able to be viewed by a plurality of participants (i.e. requestor/decision maker) of the approval event in respective approval event processing interfaces (decision maker-Fig. 6; requestor-Fig. 8) of the participants; ([0079]; [0080])
obtaining a communication session message (Fig. 8; i.e. “Just because you’re so sweet!”) related to the comment information of the approval event from a communication session for presentation in a communication session interface (Fig. 8) corresponding to the communication session (Fig. 8; [0080])
displaying source information (i.e. picture/information of requestor and picture) of the communication session message in an associated display area (i.e. picture bubble connected to comment) of the communication session message, the source information being related to the approval event. (i.e. the identification picture of the requestor is related to the approval event) (Fig. 8; [0080])
However, Sheehan fails to show
the communication session preventing one or more participants different from an associated user and a sending party of the comment information from viewing and to ensure security and privacy of information of the communication session message between the sending party of the comment information and the associated user; and
Grewal shows
displaying comment information (i.e. chat message) in comment dynamics of an approval event (i.e. chat conversation/communication – Sheehan shows that such a conversation may be an approval event.) processing interface, (i.e. originating group chat interface) the comment information displayed comment dynamics being able to be viewed by a plurality of participants (i.e. users participating in originating group chat) of the approval event in respective approval event processing interfaces of the participants; ([0042], lines 1-6; [0039]; [0053], lines 1-10; [0056])
obtaining a communication session message (i.e. response message from any participant in the second private group chat in a chat conversation initiated with the chat message in the second private group chat) related to the comment information (i.e. chat message) of the approval event from a communication session (i.e. second private group chat) for presentation in a communication session interface corresponding to the communication session, the communication session preventing one or more participants (i.e. participants of originating group chat that are not participants of second private group chat) different from an associated user (i.e. recipient participant as part of originating group chat and second private group chat) and a sending party (i.e. sending participant as part of the originating of the comment information from viewing and to ensure security and privacy of information of the communication session message between the sending party of the comment information and the associated user; and ([0056]; [0055]; [0053], lines 1-10)
displaying source information (i.e. identity of the participant who sent the message) of the communication session message in an associated display area of the communication session message, the source information being related to the approval event. ([0039])
Grewal and Sheehan are considered analogous art because they involve a communication between users. Sheehan shows a communication platform that allows user to converse about an approval event. Grewal shows that such a conversation may include multiple chat groups to discuss an event. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheehan to incorporate the teachings of Grewal wherein   the communication session preventing one or more participants different from an associated user and a sending party of the comment information from viewing and to ensure security and privacy of information of the communication session message between the sending party of the comment information and the associated user.  Doing so provides that the event conversation may include multiple users while still providing a level of privacy.

Regarding claim 10, Sheehan in view of Grewal shows all of the features with respect to claim 2 as outlined above. Sheehan in view of Grewal further shows
The one or more computer readable media of claim 8, wherein the communication session message comprises at least one of: a received message, (i.e. comment of the decision maker) or a sent message. (Sheehan: Fig. 8)


The one or more computer readable media of claim 8, the acts further comprising displaying an approval option (i.e. “Approve”) for the approval event in an associated display area of the communication session message when a local user is an approving party (i.e. decision maker) of the approval event, the approval option being used for implementing an approval operation for the approval event. (Sheehan: Fig. 6, 610; [0079]) 

Regarding claim 13, Sheehan in view of Grewal shows all of the features with respect to claim 2 as outlined above. Sheehan in view of Grewal further shows 
The one or more computer readable media of claim 11, wherein the approval option comprises at least one of: a consent option (i.e. accept) or a rejection (i.e. reject) option. (Sheehan: Fig. 6; [0079])

Regarding claim 14, Sheehan shows
An apparatus ([0055]; Fig. 11, 1100; i.e. centralized server hosting payment approval platform) comprising: 
one or more processors; (Fig. 11, 1102)
memory; (Fig. 11, 1104)
a first acquisition unit (Fig. 11, 1106; i.e. programming modules) stored in the memory and executable by the one or more processors ([0151]) to obtain comment information (Fig. 3B; Fig. 3E; i.e. comment/”Pretty Please :D”) for an approval event; (i.e. purchase request requiring approval from a decision maker) and ([0077]; [0079]; i.e. The platform receives/obtains purchase request information including a comment from the requestor.)
a first sending unit (Fig. 11, 1106; i.e. programming modules) stored in the memory and executable by the one or more processors ([0151]) to, in response to receiving indications of a send option (Fig. 3E, 315; i.e. submit request) being triggered by a sending party of the comment information, ([0111]; [0097], lines 1-6; Fig. 6)
display the comment information in comment dynamics of an approval event processing interface (i.e. conversation in GreenLight platform interface) to allow a plurality of participants (i.e. requestor/decision maker) of the approval event to view the comment information in respective approval event processing interfaces (decision maker-Fig. 6; requestor-Fig. 8) of the plurality of participants, and
However, Sheehan fails to show
in response to receiving indications of a send option and a synchronization option being triggered by a sending party of the comment information,  
send a communication session message related to the comment information to an associated user of the approval event through a communication session with the associated user to prevent the communication session message from being viewed by one or more participants different from the associated user and to ensure security and privacy of information of the communication session message between the sending party of the comment information and the associated user.
Grewal shows
in response to receiving indications of a send option and a synchronization option (i.e. visibility selection) being triggered by a sending party of the comment information, (i.e. chat message in a originating group chat) ([0056])
display the comment information (i.e. chat message) in comment dynamics of an approval event (i.e. chat conversation/communication – Sheehan shows that such a conversation may be an approval event.) processing interface (i.e. originating group chat interface) to allow a plurality of participants (i.e. 
send a communication session message (i.e. response message from any participant in the second private group chat in a chat conversation initiated with the chat message in the second private group chat) related to the comment information (i.e. chat message) to an associated user (i.e. recipient participant as part of the second private group chat may receive response messages as part of the private chat conversation initiated with the chat message in the second private group chat) of the approval event through a communication session (i.e. second private group chat) with the associated user to prevent the communication session message from being viewed by one or more participants (i.e. participants of originating group chat that are not participants of second private group chat) different from the associated user and to ensure security and privacy of information of the communication session message between the sending party of the comment information and the associated user. ([0056]; [0055]; [0053], lines 1-10)
Grewal and Sheehan are considered analogous art because they involve a communication between users. Sheehan shows a communication platform that allows user to converse about an approval event. Grewal shows that such a conversation may include multiple chat groups to discuss an event. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheehan to incorporate the teachings of Grewal wherein in response to receiving indications of a send option and a synchronization option being triggered by a sending party of the comment information, sending a communication session message related to the comment information to the associated user of the approval event through a communication session 

Regarding claim 15, Sheehan in view of Grewal shows all of the features with respect to claim 14 as outlined above. Sheehan in view of Grewal further shows
The apparatus of claim 14, wherein the communication session (i.e. second private group chat) comprises a communication session between the sending party of the comment information and the associated user. (Grewal: [0053], lines 1-10)

Regarding claim 16, Sheehan in view of Grewal shows all of the features with respect to claim 14 as outlined above. Sheehan in view of Grewal further shows
The apparatus of claim 14, wherein the associated user comprises at least one of: an initiating party of the approval event, or an approving party (i.e. decision maker) of the approval event. (Sheehan: Fig. 3E; Fig. 6; Fig. 8; [0079]; [0080]) 

Regarding claim 17, Sheehan in view of Grewal shows all of the features with respect to claim 14 as outlined above. Sheehan in view of Grewal further shows
The apparatus of claim 14, wherein the first sending unit is further configured to display sending prompt information (i.e. data entry field) for the communication session message in a communication session interface (i.e. chat client interface) corresponding to the communication session. (Grewal: [0039]; [0042], lines 1-6)

Regarding claim 18, Sheehan in view of Grewal shows all of the features with respect to claim 2 as outlined above. Sheehan in view of Grewal further shows
The apparatus of claim 17, wherein the first sending unit is further configured to send the communication session message through the communication session interface in response to detecting a user triggering operation (i.e. selecting visibility for second private group chat) for the sending prompt information.  (Grewal: [0056])

Regarding claim 19, Sheehan in view of Grewal shows all of the features with respect to claim 2 as outlined above. Sheehan in view of Grewal further shows
The apparatus of claim 14, further comprising a first display unit that displays source information (i.e. identity of user who sent the message) of the communication session message in an associated display area of the communication session message when the communication session message is displayed on a communication session interface corresponding to the communication session. (Grewal: [0039])

Claims 7, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheehan in view of Grewal in view of Hille-Doering et al. (U.S. Patent Publication 2012/0059842), hereinafter Hille-Doering.

The method of claim 6, further comprising jumping from the communication session interface to a related interface of the approval event in response to detecting a user triggering operation for the source information.  
Hille-Doering shows
further comprising jumping from the communication session interface to a related interface (i.e. profile of approver) of the approval event in response to detecting a user triggering operation (i.e. selection of action item) for the source information. (i.e. approver profile information) (Fig. 5; [0053]; [0054])
Hille-Doering and Sheehan in view of Grewal are considered analogous art because they involve approval requests. Sheehan shows that a comment associated with the request may include the picture of the user who supplied the comment in the communication exchange. Grewal shows that the identity of the source of a message may be displayed in the chat with the message. Hille-Doering shows that such a communication exchange may include the name of the decision maker which is used to allow the requestor to select to view the profile of the decision maker. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheehan in view of Grewal to incorporate the teachings of Hille-Doering wherein further comprising jumping from the communication session interface to a related interface of the approval event in response to detecting a user triggering operation for the source information.  Doing so provides relevant information for the approval process that may be beneficial to the user. (Hille-Doering: [0002], lines 20-29)


The one or more computer readable media of claim 8, the acts further comprising jumping to a related interface of the approval event from the communication session interface in response to detecting a user triggering operation for the source information. 
Hille-Doering shows
the acts further comprising jumping to a related interface (i.e. profile of approver) of the approval event from the communication session interface in response to detecting a user triggering operation (i.e. selection of action item) for the source information. (i.e. approver profile information) (Fig. 5; [0053]; [0054])
Hille-Doering and Sheehan are considered analogous art because they involve approval requests. Sheehan shows that a comment associated with the request may include the picture of the user who supplied the comment in the communication exchange. Grewal shows that the identity of the source of a message may be displayed in the chat with the message.  Hille-Doering shows that such a communication exchange may include the name of the decision maker which is used to allow the requestor to select to view the profile of the decision maker. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheehan in view of Grewal to incorporate the teachings of Hille-Doering wherein the acts further comprising jumping to a related interface of the approval event from the communication session interface in response to detecting a user triggering operation for the source information.  Doing so provides relevant information for the approval process that may be beneficial to the user. (Hille-Doering: [0002], lines 20-29)


The apparatus of claim 19, further comprising a first jump unit that jumps from the communication session interface to a related interface of the approval event in response to detecting a user triggering operation for the source information.  
Hille-Doering shows
further comprising a first jump unit that jumps from the communication session interface to a related interface (i.e. profile of approver) of the approval event in response to detecting a user triggering operation (i.e. selection of action item) for the source information. (i.e. approver profile information) (Fig. 5; [0053]; [0054])
Hille-Doering and Sheehan in view of Grewal are considered analogous art because they involve approval requests. Sheehan shows that a comment associated with the request may include the picture of the user who supplied the comment in the communication exchange.  Grewal shows that the identity of the source of a message may be displayed in the chat with the message. Hille-Doering shows that such a communication exchange may include the name of the decision maker which is used to allow the requestor to select to view the profile of the decision maker. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheehan in view of Grewal to incorporate the teachings of Hille-Doering wherein the acts further comprising jumping to a related interface of the approval event from the communication session interface in response to detecting a user triggering operation for the source information.  Doing so provides relevant information for the approval process that may be beneficial to the user. (Hille-Doering: [0002], lines 20-29)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sheehan in view of Grewal in view of Hille-Doering as applied above, and further in view of Kumar et al. (U.S. Patent Publication 2017/0147296), hereinafter Kumar.
Regarding claim 12, Sheehan in view of Grewal in view of Hille-Doering shows all of the features with respect to claim 9 as outlined above. However, Sheehan in view of Grewal in view of Hille-Doering fails to explicitly show
The one or more computer readable media of claim 9, wherein the user triggering operation comprises clicking, long pressing, or double pressing.  
Kumar shows
wherein the user triggering operation comprises clicking, long pressing, or double pressing. ([0090]; Fig. 13)
Kumar and Sheehan in view of Grewal in view of Hille-Doering are considered analogous art because they involve GUI interfaces. Sheehan shows providing selectable interactive elements in a GUI to a user. Kumar shows that selecting these elements may include clicking with a mouse or touch. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheehan in view of Grewal in view of Hille-Doering to incorporate the teachings of Kumar wherein the user triggering operation comprises clicking, long pressing, or double pressing. Doing so provides for an action by the user in which to select the appropriate element. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451